NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0809-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CHRIS G. ALEVRAS, 1
a/k/a CHRIS G. ALEVERAS,
and CHRIS ALVARAS,

     Defendant-Appellant.
________________________

                   Submitted October 26, 2021 – Decided February 9, 2022

                   Before Judges Fisher and Smith.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Accusation No. 13-06-0782.

                   Chris G. Alevras, appellant pro se.

                   William A. Daniel, Union County Prosecutor, attorney
                   for respondent (Milton S. Leibowitz, Assistant
                   Prosecutor, of counsel and on the brief).

1
  Chris G. Alevras was improperly identified as Chris G. Aleveras in the criminal
accusation and his guilty plea.
PER CURIAM

      Defendant Chris G. Alevras appeals the November 2, 2020 order denying

his motion for leave to withdraw his guilty plea and his request for oral

argument. For the following reasons, we see no merit to defendant's arguments

and affirm.

                                      I.

      We briefly summarize the relevant facts and procedural history.

Defendant represented himself as an attorney in a landlord-tenant dispute.

Though he has a law degree, defendant is not, and has never been, admitted to

practice law in New Jersey. In April 2012, defendant pled guilty to one count

of fourth-degree unauthorized practice of law, a violation of N.J.S.A. 2C:21-

22(b)(1). He was sentenced to four years of probation. Defendant appealed

based on the trial court's improper use of an en masse instruction. We vacated

the plea in April 2013 for that reason and remanded the matter for further

proceedings.

      On remand, defendant again pled guilty to the unauthorized practice of

law, and he was sentenced in August 2013 to two years of probation. Defendant

appealed the length of his sentence. We entered a consent order limiting the

period of probation to eighteen months. Defendant sought certification of the

                                                                        A-0809-20
                                      2
consent order to the Supreme Court, however the Court denied certification

September 9, 2014.

        Just over three years later, in September 2017, defendant filed a pro se

petition for post-conviction relief (PCR). In his petition, defendant argued that

his 2013 guilty plea should be withdrawn because his allocution did not contain

an adequate factual basis. Defendant argued his PCR motion pro se after the

PCR court informed him of his right to counsel and found defendant waived it.

Defendant asserted that the conduct he had been charged with was merely

mediation, not the practice law. Referencing Rule 3:21-1, defendant asked the

court to "withdraw[] . . . the plea and grant[] . . . the PCR motion."

        The PCR court denied defendant's petition finding a sufficient factual

basis for his plea at allocution. The court found that "[defendant] did more than

act as a mediator. He held himself out as the attorney for the landlord, and [he]

resolved a dispute between the landlord and a tenant." The court concluded that

defendant's action constituted the practice of law. Further, because defendant

argued to withdraw his guilty plea within the PCR petition, the court performed

a Slater2 analysis and found each weighed against withdrawal of the plea.



2
    State v. Slater, 198 N.J. 145 (2009).


                                                                            A-0809-20
                                            3
      In August 2020, nearly three years after his PCR filing, defendant filed a

separate motion to withdraw his guilty plea. He once more argued that his

factual basis was insufficient. In a written opinion, the motion court found

defendant's "most recent motion for leave to withdraw his guilty plea offer[ed]

nothing that ha[d] not been addressed already by th[e] court in its [PCR] decision

. . . ." The motion court found "no potential for a finding of manifest injustice

under the argument presented and the circumstances here." The motion court

further found defendant's latest application issue raised did "not warrant . . . an

[additional] expenditure of judicial and prosecutorial resources . . ." because it

was "not complex, ha[d] been succinctly addressed by the movant, and ha[d]

been previously ruled upon by th[e] court after allowing briefing and oral

argument."

      On appeal from the court's denial of defendant's 2020 motion to withdraw,

he argues:

                              POINT I

             THE TRIAL COURT ABUSED ITS DISCRETION IN
             DENYING WITHOUT EXPLANATION THE
             REQUESTED ORAL ARGUMENT AND SHOULD
             HAVE APPOINTED COUNSEL [NOT RAISED
             BELOW]

                            POINT TWO


                                                                             A-0809-20
                                        4
            THE TRIAL COURT COMMITTED PLAIN ERROR
            IN HOLDING THAT THE BASIS SUBMITTED FOR
            WITHDRAWAL OF THE GUILTY PLEA HAD BEEN
            PREVIOUSLY RAISED BY AND DECIDED
            AGAINST THE DEFENDANT IN 2017 [NOT
            RAISED BELOW]

                          POINT THREE

            IT WAS A MANIFEST INJUSTICE FOR THE TRIAL
            COURT TO DENY THE MOTION TO WITHDRAW
            THE GUILTY PLEA [RAISED BELOW]

                                  II.

      Although we may consider allegations of errors or omissions not brought

to the court's attention if it meets the plain error standard under Rule 2:10-2, we

frequently decline to consider issues that were not raised below or not properly

presented on appeal. State v. Walker, 385 N.J. Super. 388, 410 (App. Div.

2006). Generally, unless an issue goes to the jurisdiction of the trial court or

concerns matters of substantial public interest, we will ordinarily not consider

it. Ibid. See, e.g., State v. Jones, 232 N.J. 308, 321 (2018).

      Based on this standard, we need not consider defendant's newly raised

arguments in points one and two.        However, for completeness, we briefly

address defendant's first two points in conjunction with point three to the extent

necessary to bring some form of closure to this matter.



                                                                             A-0809-20
                                        5
      "The standard of review of a trial court's denial of a motion to vacate a

guilty plea for lack of an adequate factual basis is de novo." State v. Tate, 220

N.J. 393, 403-04 (2015) (citation omitted). "An appellate court is in the same

position as the trial court in assessing whether the factual admissions during a

plea colloquy satisfy the essential elements of an offense." Id. at 404.

                                       III.

      Under Rule 3:21-1, a "motion to withdraw a plea of guilty . . . shall be

made before sentencing, but the court may permit it to be made thereafter to

correct a manifest injustice." The trial court considered this standard in its

decision and concluded that there was "no potential for a finding of manifest

injustice under the argument presented and the circumstances here." We agree.

      The transcript of defendant's June 20, 2013 plea allocution, in which he

admitted under oath that he acted as an attorney in the landlord dispute, reveals

ample factual basis for defendant's guilty plea. Based on this record, we are not

persuaded by defendant's argument that his guilty plea was ineffective.

      The court did not commit plain error in finding defendant's arguments

previously adjudicated, and there is no manifest injustice whatsoever to correct

here. On the record before us, we find any remaining arguments defendant has




                                                                           A-0809-20
                                        6
made on appeal without sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(2).

      Affirmed.




                                                                    A-0809-20
                                    7